Citation Nr: 1036177	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  10-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment 
from the Filipino Veterans Equity Compensation (FVEC) fund.  


REPRESENTATION

Appellant represented by:	American Defenders of Bataan and 
Corregidor, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and their son


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The appellant was beleaguered from December 1941 to April 1942, 
was in missing status in April 1942, and was a prisoner of war 
(POW) from April 1942 to December 1942.  He also had service with 
the Regular Philippine Army in March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 RO decision that determined that the 
appellant had no legal entitlement to a one-time payment from the 
FVEC fund.  In April 2010, the appellant testified at a Travel 
Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was beleaguered from December 1941 to April 
1942, was in missing status in April 1942, and was a POW from 
April 1942 to December 1942.  He also had service with the 
Regular Philippine Army in March 1946.  

2.  In a September 2001 decision, the Veterans Benefits 
Administration, Compensation and Pension Service (VBA), declared 
that the appellant had forfeited all rights, claims and benefits 
to which he might otherwise be entitled under 38 U.S.C.A. 
§ 6103(a) (West 2002).  The Veteran appealed, and a January 2005 
Board decision determined that the appellant had forfeited his 
right to VA benefits under the provisions of 38 U.S.C.A. 
§ 6103(a) (West 2002).  The RO declined to reopen a claim 
regarding the propriety of the forfeiture for VA benefits in 
October 2006.  The 2005 Board decision and October 2006 RO 
decision are final.  

3.  The FVEC fund is administered by the VA Secretary.  


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the 
FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West 
Supp. 2009); American Recovery and Reinvestment Act § 1002, Pub. 
L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), is applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, there is no further need to discuss the 
VCAA duties.  The Board finds no prejudice toward the appellant 
in proceeding with the adjudication of his claim.  

Analysis

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.  

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.  

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

Any person who knowingly makes or causes to be made, or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a false 
or fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under any of 
the laws administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the Secretary 
(except laws relating to insurance benefits).  38 U.S.C.A. § 
6103(a).

"Fraud" is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists in, 
agrees to, arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any claim 
for benefits under any laws administered by VA (except laws 
relating to insurance benefits).  38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by VA.  
Such an adversarial process requires the application of a "beyond 
a reasonable doubt standard" to declare a forfeiture.  That 
standard of proof is much higher than the typical claims 
adjudication standard.  The "beyond a reasonable doubt" standard 
is a higher standard of proof than the "clear and unmistakable 
evidence (obvious or manifest)" standard required to rebut the 
presumption of aggravation or the "clear and convincing evidence" 
standard required to show actual employability in reducing a 
rating of 100 percent.  Trilles v. West, 13 Vet. App. 314 (2000); 
38 C.F.R. §§ 3.306(b); 3.343(c) (2008).  

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made or caused to 
be made false or fraudulent statements concerning a claim for 
benefits.  The determination of whether the appellant knowingly 
submitted false or fraudulent evidence to VA is a question of 
fact.  Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered by 
VA (except for insurance benefits) shall forfeit all rights, 
claims, and benefits under all laws administered by VA (except 
insurance benefits).  38 U.S.C.A. § 6103(a); 38 C.F.R. § 
3.901(a).

Forfeiture will not be declared until an individual has been 
notified by VA of the right to present a defense and notice of 
the specific charges, a detailed statement of the evidence 
supporting the charges, citation and discussion of the applicable 
statute, the right to submit a statement or evidence within 60 
days either to rebut or explain, and the right to a hearing 
within 60 days.  38 C.F.R. § 3.905(b).  The burden of proof is 
upon VA to show that forfeiture is supported by the evidence 
beyond a reasonable doubt.  Trilles v. West, 13 Vet. App. 314 
(2000).

The appellant claims he is entitled to a one-time payment from 
the FVEC fund.  He essentially alleges that he was in the 
Commonwealth Army of the Philippines and that he had recognized 
guerilla service from November 1941 to March 1946.  He reports 
that he did have valid service and that the transaction with the 
alleged "fixer", apparently regarding his prior forfeiture 
action, did not push through.  The appellant has not filed a 
claim as to whether new and material evidence has been received 
to reopen a claim regarding the revocation of the forfeiture of 
VA benefits.  

The appellant's service personnel records indicate that he was 
beleaguered from December 1941 to April 1942, was in missing 
status in April 1942, and was a POW from April 1942 to December 
1942.  He also had service with the Regular Philippine Army in 
March 1946.  

In a September 2001 decision, the VBA declared that the appellant 
had forfeited all rights, claims and benefits to which he might 
otherwise be entitled under 38 U.S.C.A. § 6103(a) (West 2002).  
It was determined that the appellant submitted a fraudulent 
document for the purposes of obtaining VA benefits, thereby 
violating 38 U.S.C.A. 6103(a), and forfeiture of benefits was 
declared.  The appellant appealed the September 2001 RO decision.  

In a January 2005 decision, the Board determined that the 
appellant had forfeited his right to VA benefits under the 
provisions of 38 U.S.C.A. § 6103(a) (West 2002).  The Board found 
that the statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by VA 
had been met beyond a reasonable doubt.  

In an October 2006 decision, the RO declined to reopen a claim 
regarding the propriety of the forfeiture for VA benefits in 
October 2006.  The 2005 Board decision and October 2006 RO 
decision were not appealed and are considered final.  38 U.S.C.A. 
§§ 7104, 7105.  

In February 2009, the appellant filed his claim for legal 
entitlement to a one-time payment from the FVEC fund.  He 
reported that he served with the Commonwealth Army of the 
Philippines from November 1941 to March 1946.  

In a February 2010 statement, the appellant indicated that he 
served with the Commonwealth Army of the Philippines and that he 
had recognized guerilla service from November 1941 to March 1946.  

The Board observes that the appellant does not legally qualify 
for a one-time payment from the FVEC fund.  The Board notes that 
any person who knowingly makes or causes to be made, or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a false 
or fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under any of 
the laws administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the Secretary 
(except laws relating to insurance benefits).  38 U.S.C.A. § 
6103(a).  

The American Recovery and Reinvestment Act § 1002, Pub. L. No. 
111-5, was enacted on February 17, 2009.  Section 1002 (c)(1) 
provides that the (VA) Secretary may make a payment from the 
compensation fund to an eligible person who, during the one-year 
period beginning on the date of the enactment of this Act, 
submits to the Secretary a claim for benefits under this section.  
The application for the claim shall contain such information and 
evidence as the (VA) Secretary may require.  The Board observes 
that it is clear that the FVEC fund is "administered" by the VA 
Secretary.  

In this case, the appellant has forfeited all rights, claims, and 
benefits under all laws administered by the Secretary (except 
laws relating to insurance benefits).  38 U.S.C.A. § 6103(a).  
The distribution of payments from the FVEC fund is administered 
by the Secretary.  Therefore, the appellant is not entitled to a 
one-time payment from the FVEC fund.  

This is a case where the law is dispositive.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appellant does not meet the 
requirements for a one-time payment from the FVEC fund.  
Therefore, the claim must be denied based upon a lack of 
entitlement under the law.  


ORDER

The appellant is not eligible for a one-time payment from the 
Filipino Veterans Equity Compensation Fund.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


